Exhibit 10.1

[image0.jpg]
 
P.O.  BOX 385014
BIRMINGHAM, ALABAMA 35238-5014
TELEPHONE:  (205) 298-3791
FAX:  (205) 298-2961

 
July 7, 2018
John R. McPherson
4429 Beverly Drive
Dallas, Texas  75205
Dear John:
The Board of Directors (the "Board") of Vulcan Materials Company (the "Company")
appreciates your service to the Company during the past seven years.  This
letter agreement (this "Agreement") memorializes the terms of the agreement
between you and the Company regarding the terms of your termination of
employment with the Company.
1.             Termination.
(a) Termination Date.  You hereby acknowledge and agree that your employment
with the Company and any entity controlled by, controlling or under common
control with the Company (an "Affiliate") shall terminate as of the close of
business on December 31, 2018 (the "Termination Date"); provided, however, that
your employment with the Company or its Affiliate may terminate upon such
earlier date that you voluntarily resign from employment with the Company or its
Affiliate or have your employment terminated by the Company or its Affiliate. 
The date that your employment with the Company or its Affiliate ends is referred
to as the "Separation Date."
(b) Resignation of Board and Officer Positions.  Effective as of the end of
business on August 31, 2018, you hereby resign from your position as Chief
Financial Officer of the Company and from any other position you may hold with
the Company or any of its Affiliates, provided that you shall continue to serve
as Executive Vice President, Chief Strategy Officer of the Company through the
Termination Date, subject to Sections 1(a) and 3(h).  Effective as of the
Separation Date, you hereby resign from your position as Executive Vice
President, Chief Strategy Officer of the Company.  While you agree that such
resignations are intended to be self-effectuating, you further agree to execute
any documentation the Company determines necessary or appropriate to facilitate
such resignation.
(c) Location.  From September 1, 2018 through the Separation Date, you will
principally perform your services to the Company from the Company's office in
Dallas, Texas.

--------------------------------------------------------------------------------

(d) Compensation and Benefits Through the Separation Date.  You shall continue
to participate in the compensation and benefit plans of the Company and its
Affiliates in which you currently participate or to which you are a party, and
you shall continue to receive base salary at the rate in effect as of the date
hereof, through the Separation Date; provided that if any terms of this
Agreement conflict with the terms of any other compensation or benefit plan, the
terms of this Agreement shall exclusively govern unless prohibited by law; and
provided, further, that nothing herein shall result in the payment of duplicate
amounts or benefits.  Notwithstanding the foregoing, in no event shall you be
entitled to any grants of additional compensatory awards denominated in shares
of common stock of the Company following the date hereof.
2.             Separation Payments and Benefits.  In consideration for your
service to the Company and its Affiliates through the Termination Date (subject
to Section 2(e)) and your compliance with the terms of this Agreement,
specifically including the timely execution and non-revocation of the Release
(as defined in and consistent with Section 4) and the restrictive covenants set
forth or referenced herein, you shall be entitled to the payments and benefits
set forth below:
(a) Accrued Obligations.  You shall be entitled to a cash payment, which shall
be paid in a lump sum on the first payroll date following the Separation Date,
equal to the sum of (i) your annual base salary earned through the Separation
Date to the extent not theretofore paid, and (ii)  any accrued and unused
vacation pay to the extent not theretofore paid (the amounts contemplated by
clauses (i) and (ii), the "Accrued Obligations").  The Accrued Obligations shall
be due without regard to whether you have executed and not revoked the Release
or remain an employee of the Company and its Affiliated through the Termination
Date.
(b) COBRA Coverage.  Following the Separation Date, you shall be eligible to
elect, at your cost, continued health insurance coverage for you and your
eligible dependents in accordance with Section 4980B(f) of the Internal Revenue
Code of 1986 ("COBRA Coverage").  You shall be eligible for COBRA Coverage
without regard to whether you have executed and not revoked the Release or
remain an employee of the Company and its Affiliated through the Termination
Date.
(c) 2018 Bonus.  You shall be eligible to receive an annual short-term incentive
bonus in respect of 2018 pursuant to the Company's Executive Incentive Plan (the
"Bonus Plan"), notwithstanding any terms of the Bonus Plan to the contrary.  The
actual amount of the bonus shall be determined by the Board or the Compensation
Committee of the Board in the same manner as annual bonuses for 2018 are
determined for the Company's executive officer group generally, including any
individual performance factor, and shall be paid as of no later than March 15 of
the year following the year in which the Termination Date occurs.
(d) Equity-Based Awards.  Notwithstanding any provision of the applicable award
agreements to the contrary, (i) any outstanding stock-only stock appreciation
right ("SOSAR") granted to you under the 2006 Omnibus Long-Term Incentive Plan
or the 2016 Omnibus Long-Term Incentive Plan (either such plan, an "Equity
Plan") that would, by its terms, become vested in February 2019 shall remain
eligible to become vested and exercisable on the schedule contemplated by the
applicable award agreement (notwithstanding the termination of your employment)
and (ii) you shall be permitted to continue to exercise each SOSAR granted to
you under the Equity Plans that is outstanding and vested as of the Termination
Date or that will become vested in February 2019 for the full remaining term of
the applicable SOSAR (subject to earlier termination, in accordance with the
terms of the applicable Equity Plan, in the event of a corporate transaction in
which such SOSARs are not assumed).
 
2

--------------------------------------------------------------------------------

Each SOSAR held by you that, as of the Termination Date, is vested or is
eligible to become vested in February 2019 is set forth on Exhibit A.  In
addition, through the Termination Date, you shall be eligible for continued
vesting in and payment of the performance share unit award granted to you in
2015 (the "PSU Award"), pursuant to the terms of such award.  Subject to Section
2(e), on the Separation Date, you shall immediately forfeit any equity-based
awards that you hold as of the Separation Date that are not vested or eligible
to become vested pursuant to this Section 2(d).

(e) Effect of Qualifying Termination of Employment Prior to the Termination
Date.
    (i) The payments and benefits contemplated by Sections 2(c) and (d) are
subject to your continued employment through the Termination Date; provided,
however, that if your employment is terminated prior to the Termination Date
involuntarily by the Company without Cause (as defined below) or voluntarily by
you for Good Reason (as defined below), subject to your compliance with the
terms of this Agreement (specifically including the timely execution and
non-revocation of the Release and compliance with the restrictive covenants set
forth or referenced herein), you shall remain eligible to receive the payments
and benefits contemplated by Sections 2(c) and (d).  If your employment is
terminated prior to the Termination Date for any reason not contemplated by the
immediately preceding sentence or you do not comply with the terms of this
Agreement, Sections 2(c) and (d) shall be of no force or effect and any rights
in respect of the Bonus Plan, the PSU Award and the SOSARs shall be determined
in accordance with the applicable governing documents.
    (ii) For purposes of this Agreement, the term "Cause" shall mean your
termination of employment or service resulting from your (A) engagement in
misconduct which is materially injurious to the Company or its Affiliates, (B)
continued refusal to substantially perform your duties to the Company or an
Affiliate, (C) dishonesty in the performance of your duties to the Company or an
Affiliate, (D) commission of an act or acts constituting any (x) fraud against,
or misappropriation or embezzlement from, the Company or any of its Affiliates,
or (y) crime involving moral turpitude or (E) breach of any restrictive
covenants applicable to you.
   (iii) For purposes of this Agreement, the term "Good Reason" shall mean your
termination of employment due to the Company's material breach of Section 1 of
this Agreement.  In order to invoke a termination for Good Reason, you must
provide written notice to the Company of the existence of conditions
constituting Good Reason within 90 days following your first becoming aware of
the existence of such condition or conditions, specifying in reasonable detail
the conditions constituting Good Reason, and the Company and its Affiliates
shall have 30 days following receipt of such written notice (the "Cure Period")
during which it may remedy the condition.  In the event that the Company and its
Affiliates fail to remedy the condition constituting Good Reason during the
applicable Cure Period, the Separation Date must occur, if at all, within 30
days following such Cure Period in order for such termination as a result of
such condition to constitute a termination for Good Reason.
(f) Effect of Payments on Compensatory Arrangements.  You acknowledge that the
payments and benefits to which you are entitled pursuant to this Section 2 and
otherwise solely
3

--------------------------------------------------------------------------------

on account of the termination of your employment shall not be considered in
determining your benefits under any plan, agreement, policy or arrangement of
the Company and its Affiliates, including but not limited to the Company's
401(k) plan and other deferred compensation arrangements.  The payments and
benefits provided under this Section 2 shall be in full satisfaction of the
obligations of the Company and its Affiliates to you under this Agreement or any
other plan, agreement, policy or arrangement of the Company and its Affiliates
in connection with your termination of employment, and in no event shall you be
entitled to severance pay or benefits beyond those specified in this Section 2.
3.             Restrictive Covenants; Effect of Certain Terminations.
(a) Nondisclosure of Confidential Information.
     (i) You acknowledge that, during the course of your employment with the
Company and its Affiliates, you have had and will continue to have access to,
and have gained and will continue to gain knowledge with respect to,
"Confidential Information" (as defined below).  You agree that you shall not,
without the prior written consent of the Company, during the period of your
employment with the Company and its Affiliates and thereafter for so long as it
remains Confidential Information, use or disclose, or knowingly permit any
unauthorized Person (as defined in Section 13(d) of the Securities Exchange Act
of 1934) to use, disclose or gain access to, any Confidential Information;
provided, however, that you may disclose Confidential Information (x) as
required by law or (y) as ordered by a court; provided that, in each case, (A)
you shall promptly notify the Company in writing, and consult with and assist
the Company in seeking a protective order or request for another appropriate
remedy; (B) if such protective order or remedy is not obtained, or if the
Company waives compliance with the terms of the preceding clause (A), you shall
disclose only that portion of the Confidential Information that, in the opinion
of your legal counsel, is legally required to be disclosed and shall exercise
reasonable best efforts to assure that confidential treatment shall be accorded
to such Confidential Information by the receiving Person; and (C) to the extent
permitted by applicable law, the Company shall be given an opportunity to review
the Confidential Information prior to disclosure thereof.  Notwithstanding any
provision of this Agreement to the contrary, the provisions of this Agreement
are not intended to, and shall be interpreted in a manner that does not, limit
or restrict you from exercising your legally protected whistleblower rights
(including pursuant to Rule 21F under the Securities Exchange Act of 1934, as
amended.
    (ii) For purposes of this Agreement, "Confidential Information" means
information, observations and data concerning the business and affairs of the
Company or any of its Affiliates, including all business information (whether or
not in written form) that relates to the Company or any of its Affiliates, or
their directors, officers, employees, customers, suppliers or contractors or any
other third parties with respect to which the Company or any of its Affiliates
has a business relationship or owes a duty of confidentiality, or their
respective businesses or products, and that is not known to the public generally
other than as a result of your breach of this Agreement, including any such:
technical information or reports; trade secrets; unwritten knowledge and
"know-how"; operating instructions; training manuals; customer lists; customer
buying records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation or other personnel-related information;
contracts; and supplier lists.  Confidential Information shall not include such
information known to you prior to your involvement with the Company or any of
its Affiliates or information rightfully obtained from a third party (other than
pursuant to your breach of this Agreement or any other duty of confidentiality).
4

--------------------------------------------------------------------------------

(b) Noncompetition and Nonsolicitation.
     (i) Noncompetition.  You agree that, during your employment with the
Company and its Affiliates and during the two-year period following the
Termination Date (the "Restricted Period"), you will not engage in Competition
(as defined below).  You shall be deemed to be engaging in "Competition" if you,
directly or indirectly, anywhere in the Restricted Area: (a) own, manage,
operate, control or participate in the ownership, management, operation or
control of, have any financial interest in, or are connected as an officer,
director or partner of any business (whether through a corporation or other
entity) engaged in the production of aggregates, sand and gravel, ready-mix
concrete, asphalt, or other construction material related items manufactured by
the Company (such business, a "Competitive Business"); or (b) serve as an
employee, consultant or otherwise for an entity with a Competitive Business in
any capacity, except to the extent that your duties are solely related to a
unit, division, subsidiary or affiliate of such entity that is not engaged in a
Competitive Business.  Ownership for personal investment purposes only of less
than 2% of the voting stock of any publicly held corporation shall not
constitute a violation of this Section 3(b).  The "Restricted Area" means  (w)
the Bahamas; (x) the continental United States; (y) Mexico; or (z) any other
location in which the Company or its Affiliates is engaged in business or, to
your knowledge, has taken substantial steps toward the development of business
at the time of your termination of services.
    (ii) Non-Solicitation of Customers.  You acknowledge that, during the course
of your employment with the Company and its Affiliates, you have and will
continue to occupy a position of trust and confidence and will acquire
Confidential Information about the Company and its Affiliates, and their clients
and customers that is not disclosed by the Company or any of its Affiliates in
the ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information which is of value to the
Company and its Affiliates because it is not generally known.  Accordingly, you
agree that, during the Restricted Period, you will not, either individually or
as an officer, director, stockholder, member, partner, agent, consultant or
principal of another business firm, directly or indirectly, on behalf of any
Competitive Business, solicit any customer of the Company or of its Affiliates.
   (iii) Non-Solicitation of Employees.  You acknowledge that, during the course
of your employment with the Company and its Affiliates, you have and will
continue to possess Confidential Information about other employees of the
Company and its Affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and interpersonal relationships with
suppliers to and customers of the Company and its Affiliates.  You acknowledge
that this information is not generally known, is of substantial value to the
Company and its Affiliates in developing their respective businesses and in
securing and retaining customers, and has been and will be acquired by you
because of your business position with the Company.  Accordingly, you agree
that, during the Restricted Period, you will not, directly or indirectly,
solicit or recruit any Person who is at such time, or who at any time during the
three-month period prior to such solicitation or recruiting had been, an
employee of the Company or its Affiliates for the purpose of being employed by
or providing services to you or by or to any business, individual, partnership,
firm, corporation or other entity on whose behalf you are acting as an agent,
representative or employee, and that you will not convey any such Confidential
Information or trade secrets about other employees of the Company or any of its
Affiliates to any other person except within the scope of your duties as an
employee of the Company or its Affiliates.
5

--------------------------------------------------------------------------------

           (iv)    Tolling.  The Restricted Period shall be tolled during (and
shall be deemed automatically extended by) any period during which you are in
violation of the provisions of this Section 3(b).
           (v)     Blue Pencil.  If a court of competent jurisdiction determines
that any provision of this Section 3(b) is invalid or more restrictive than
permitted under the governing law of such jurisdiction, then, only as to
enforcement of this Section 3(b) within the jurisdiction of such court, such
provision shall be interpreted and enforced as if it provided for the maximum
restriction permitted under such governing law.
(c) Nondisparagement.  From and following the date hereof, you shall not make,
either directly or by or through another Person, any oral or written defamatory
statements or representations of or concerning the Company or its Affiliates,
any of their clients or businesses or any of their current or former officers,
directors or employees (collectively, the "Company Persons") or any statements
or representations that place a Company Person in a false light; provided,
however, that nothing herein shall prohibit you from disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process).  From and following the date hereof, the Company shall
instruct its executive officers not to make, either directly or by or through
another Person, any oral or written defamatory statements or representations of
or concerning you or any statements that place you in a false light; provided,
however, that nothing herein shall prohibit any such individuals from disclosing
truthful information if legally required (whether by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process).
(d) Return of Property.  You acknowledge that all documents, records, files,
lists, equipment, computer, software or other property (including intellectual
property) relating to the businesses of the Company or any of its Affiliates, in
whatever form (including electronic), and all copies thereof, that have been or
are received or created by you while an employee of the Company or any of its
Affiliates (including Confidential Information) are and shall remain the
property of the Company and its Affiliates, and you shall immediately return
such property to the Company upon the termination of your employment and, in any
event, at the Company's request; provided, however, you shall be permitted to
retain your Company-issued cell phone, subject to the Company's removal of all
Company data stored on such cell phone.
6

--------------------------------------------------------------------------------

You further agree that any property situated on the premises of, and owned by,
the Company or any of its Affiliates, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company's
personnel at any time with or without notice.
(e) Trade Secrets; Whistleblower Rights.  The Company hereby informs you that,
notwithstanding any provision of this Agreement to the contrary, an individual
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. 
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer's trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual files any document containing the trade secret under seal and
does not disclose the trade secret, except pursuant to court order.  In
addition, notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement shall impair your rights under the whistleblower provisions of
any applicable federal law or regulation or, for the avoidance of doubt, limit
your right to receive an award for information provided to any government
authority under such law or regulation.
(f) Remedies and Injunctive Relief.  You acknowledge that your violation of any
of the covenants contained in this Agreement would cause irreparable damage to
the Company and its Affiliates in an amount that would be material but not
readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate.  Accordingly, you agree that, notwithstanding any
provision of this Agreement to the contrary, in addition to any other damages it
is able to show, in the event of your violation of any of the covenants
contained in this Agreement, the Company and its Affiliates shall be entitled
(without the necessity of showing economic loss or other actual damage) to (i)
cease payment of the compensation and benefits contemplated by Section 2 to the
extent not previously paid or provided and immediate forfeiture of any
outstanding SOSARs, (ii) your prompt return of any portion of such compensation
and the value of such benefits previously paid or provided and (iii) injunctive
relief (including temporary restraining orders, preliminary injunctions and
permanent injunctions), without posting a bond, in any court of competent
jurisdiction for any actual or threatened breach of any of the covenants set
forth in this Agreement in addition to any other legal or equitable remedies it
may have. The preceding sentence shall not be construed as a waiver of the
rights that the Company and its Affiliates may have for damages under this
Agreement or otherwise, and all such rights shall be unrestricted.
(g) Acknowledgments.
         (i)     You acknowledge that the Company and its Affiliates have
expended and will continue to expend substantial amounts of time, money and
effort to develop business strategies, employee, customer and other
relationships and goodwill to build an effective organization.  You further
acknowledge that the Company and its Affiliates have a legitimate business
interest in and right to protect its Confidential Information, goodwill and
employee, customer and other relationships, and that the Company and its
Affiliates would be seriously damaged by the disclosure of Confidential
Information and the loss or deterioration of its employee, customer and other
relationships.  You further acknowledge that the Company and its Affiliates are
entitled to protect and preserve the going concern value of the Company and its
Affiliates to the extent permitted by law. 
 
7

--------------------------------------------------------------------------------

         (ii) In light of the foregoing acknowledgments, you agree that the
covenants contained in this Agreement are reasonable and properly required for
the adequate protection of the businesses and goodwill of the Company and its
Affiliates.  You further acknowledge that, although your compliance with the
covenants contained in this Agreement may prevent you from earning a livelihood
in a business similar to the business of the Company and its Affiliates, your
experience and capabilities are such that you have other opportunities to earn a
livelihood and adequate means of support for your dependents.
         (iii)      Prior to execution of this Agreement, you were advised by
the Company of your right to seek independent advice from an attorney of your
own selection regarding this Agreement.  You acknowledge that you have entered
into this Agreement knowingly and voluntarily and with full knowledge and
understanding of the provisions of this Agreement after being given the
opportunity to consult with counsel.  You further represent that, in entering
into this Agreement, you are not relying on any statements or representations
made by any of the directors, officers, employees or agents of the Company and
its Affiliates that are not expressly set forth herein, and that you are relying
only upon your own judgment and any advice provided by your attorney.
         (iv)     In light of the acknowledgments contained in this Section
3(g), you agree not to challenge or contest the reasonableness, validity or
enforceability of any limitations on, and obligations of, him contained in this
Agreement.
(h) Effect of Certain Terminations.  For the avoidance of doubt, your employment
shall continue to be "at will" until the Termination Date.  If your employment
is terminated prior to the Termination Date (i) by the Company and its
Affiliates for Cause, (ii) by you for any reason other than Good Reason or (iii)
on account of your death or "disability" (as defined in the applicable plan,
agreement, policy or arrangement of the Company or its Affiliates in which you
participate or to which you are a party), the payments and benefits to which you
are entitled on account of such termination shall be determined pursuant to each
such plan, agreement, policy or arrangement and without regard to Section 2 of
this Agreement.  Except as provided in the immediately preceding sentence with
respect to Section 2 of this Agreement, this Agreement shall otherwise remain in
effect following any termination of employment under circumstances described in
this Section 3(h).
4.             General Release.  You acknowledge that, as of immediately prior
to the execution of this Agreement, you were not legally entitled the payments
and benefits set forth in Section 2 of this Agreement.  In consideration of such
payments and benefits, on or following the Separation Date, but not later than
21 days following the Separation Date, you shall execute and deliver to the
Company a Separation and Release Agreement substantially in the form attached as
Exhibit B (the "Release").  Notwithstanding anything in this Agreement or in any
other plan, policy,
8

--------------------------------------------------------------------------------

agreement or arrangement of the Company and its Affiliates to the contrary,
whether or not you are a party thereto, if you (a) fail to execute and deliver
the Release to the Company within such 21-day period, or (b) revoke the Release
in accordance with the terms thereof, the Company and its Affiliates, in
addition to any other remedies they may have, shall be entitled to (i) cease
payment of the compensation and benefits contemplated by Section 2 to the extent
not previously paid or provided and revision of the terms of the SOSARs such
that the term of exercise of the SOSARs will revert back to their original
terms, and (ii) your prompt return of any portion of such compensation and the
value of such benefits previously paid or provided, in each case to the extent
to which you would not have been legally entitled had you been terminated by the
Company and its Affiliates for cause on the Separation Date, without waiving the
Company's and its Affiliates' entitlements under the Release.
5.             Miscellaneous.
(a) Governing Law; Dispute Resolution.  This Agreement, and the rights and
obligations of the parties hereto, shall be governed by and construed in
accordance with the laws of the State of New Jersey, without respect to its
principles of conflicts of laws, except to the extent governed by federal laws,
and shall be construed according to its fair meaning and not for or against any
party.  You and the Company irrevocably submit to the jurisdiction of any state
or federal court sitting in or for Birmingham, Alabama with respect to any
dispute arising out of or relating to this Agreement or the Release, and each
party hereto irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by law, any objection that
they may now or hereafter have to the venue of any dispute arising out of or
relating to this Agreement or the transactions contemplated hereby brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute or proceeding.  Each party hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Each party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any right it may have to a trial
by jury in respect of any litigation as between the parties directly or
indirectly arising out of, under or in connection with this Agreement or the
Release or the transactions contemplated hereby or disputes relating hereto. 
Each of the parties hereto (i) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waivers and (ii) acknowledges that it and the other party have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications contained in this Section 5(a).
(b) Notices.  All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the Party to whom
such notice is being given as follows:
 

     As to you:
4429 Beverly Drive
Dallas, TX 75205

9


--------------------------------------------------------------------------------

     As to the Company:
Vulcan Materials Company
P.O. Box 385014
Birmingham, Alabama  35238-5014
Attention:  General Counsel

Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
(c) Cooperation.  You agree that upon the reasonable request of the Company or
its Affiliates following the Separation Date, you shall use reasonable efforts
to assist and cooperate with the Company or its Affiliates in connection with
the defense or prosecution of any claim that may be made against or by the
Company or its Affiliates, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company or its
Affiliates, including any proceedings before any arbitral, administrative,
regulatory, judicial, legislative or other body or agency.  You will be entitled
only to reimbursement for any reasonable out-of-pocket expenses (including
travel expenses) incurred in connection with providing such assistance.
(d) No Mitigation; No Offset.  In no event shall you be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to you under any of the provisions of this Agreement, and such amounts shall not
be reduced whether or not you obtain other employment.
(e) Taxes.  The Company and its Affiliates shall be entitled to withhold from
the benefits and payments described herein all income and employment taxes
required to be withheld by applicable law.
(f) Section 409A.
    (i) General.  It is intended that payments and benefits made or provided
under this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Internal Revenue Code of 1986 ("Section 409A"). 
Any payments that qualify for the "short-term deferral" exception, the
separation pay exception or another exception under Section 409A shall be paid
under the applicable exception.  For purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment or installment in a
series of payments under this Agreement shall be treated as a separate payment
of compensation.  All payments to be made upon a termination of employment under
this Agreement may only be made upon a "separation from service" under Section
409A to the extent necessary to avoid the imposition of penalty taxes on you
pursuant to Section 409A.  In no event may you, directly or indirectly,
designate the calendar year of any payment under this Agreement, and to the
extent required by Section 409A, any payment that may be paid in more than one
taxable year (depending on the time that you execute the Release) shall be paid
in the later taxable year.
    (ii) Reimbursements and In-Kind Benefits.  Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A shall be made in
accordance with the requirements
10

--------------------------------------------------------------------------------

of Section 409A, including, where applicable, the requirement that (A) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this Agreement); (B) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
    (iii) Delay of Payments.  Notwithstanding any other provision of this
Agreement to the contrary, if you are considered a "specified employee" for
purposes of Section 409A (as determined in accordance with the methodology
established by the Company and its Affiliates as in effect on the Separation
Date), any payment that constitutes nonqualified deferred compensation within
the meaning of Section 409A that is otherwise due to you under this Agreement
during the six-month period immediately following your separation from service
(as determined in accordance with Section 409A) on account of your separation
from service shall be accumulated and paid to you on the first business day of
the seventh month following his separation from service (the "Delayed Payment
Date"), to the extent necessary to prevent the imposition of tax penalties on
you under Section 409A.  If you die during the postponement period, the amounts
and entitlements delayed on account of Section 409A shall be paid to the
personal representative of your estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of your death.
(g) Severability.  If any provision hereof is unenforceable, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the Agreement shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.
(h) Successors.  This Agreement shall inure to the benefit of, be enforceable
by, and be binding upon your legal representatives.  This Agreement shall inure
to the benefit of, be enforceable by, and be binding upon the Company and its
successors and assigns.  As used in this Agreement, "Company" shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law, or otherwise.
(i) No Assignment.  Except as expressly contemplated by this Agreement, the
compensation and benefits payable under this Agreement shall not be subject to
anticipation alienation, pledge, sale, transfer, assignment, garnishment,
attachment, execution, encumbrance, levy, lien or change, and any attempt to
cause such compensation and benefits to be so subjected shall not be recognized,
except to the extent required by law.
(j) Headings and Captions.  The headings and captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.
11

--------------------------------------------------------------------------------

(k) Interpretation.  As used in this Agreement, the term "including" does not
limit the preceding words or terms.
(l) Amendments.  This Agreement may not be amended or modified otherwise than by
a written agreement executed by the Parties hereto or their respective
successors and legal representatives.
(m) Entire Agreement.  This Agreement and any agreement, together with the 2006
Omnibus Long-Term Incentive Plan, the 2016 Omnibus Long-Term Incentive Plan any
award agreements governing the SOSARs, constitutes the entire agreement of the
parties hereto in respect of the terms and conditions of your employment with
the Company and its Affiliates, including your severance entitlements, and, as
of the date hereof, supersedes and cancels in their entirety all prior
understandings, agreements and commitments, whether written or oral, relating to
the terms and conditions of employment between you, on the one hand, and the
Company or its Affiliates, on the other hand.


[Signature page follows]
12

--------------------------------------------------------------------------------

If you agree that this Agreement accurately represents our understanding, please
sign and return this Agreement, which will become a binding agreement on our
receipt.


Very truly yours,


VULCAN MATERIALS COMPANY




By: /s/ Jerry F. Perkins Jr.                             
      Jerry F. Perkins Jr.
      General Counsel and Secretary

--------------------------------------------------------------------------------



Accepted and agreed:








/s/ John R. McPherson                 
John R. McPherson

--------------------------------------------------------------------------------

EXHIBIT A
OUTSTANDING SOSARS
Grant Date
Exercise Price ($)
Shares Subject
to the SOSARs Expected to be
Vested on 12/31/2018
Shares Subject
to the Additional SOSARs Expected to Vest in February 2019
Expiration Date
11/9/2011
29.05
255,600
0
11/9/2021
11/9/2011
29.05
15,300
0
11/9/2021
2/7/2013
55.41
8,100
0
2/7/2023
2/13/2014
66.00
12,500
0
2/13/2024
2/12/2015
79.41
19,050
6,350
2/12/2025
2/12/2016
92.02
12,100
6,050
2/12/2026
2/10/2017
122.60
5,233
5,234
2/10/2027
2/23/2018
121.69
0
4,667
2/23/2028



 

--------------------------------------------------------------------------------

EXHIBIT B
RELEASE


This General Release of all Claims (this "Release") is entered into on
_______________, 2018 by and between Vulcan Materials Company (the "Company")
and John R. McPherson (the "Executive").
In consideration of the payments and benefits set forth in the Letter Agreement
(the "Letter Agreement") between the Executive and the Company, effective July
__, 2018 (the "Effective Date"), to which the Executive first became legally
entitled following the Effective Date and by virtue of the Letter Agreement, the
Executive agrees as follows:
1.             General Release and Waiver of Claims.
    (a) Release.  In consideration of the payments and benefits provided to the
Executive under the Letter Agreement to which the Executive first became legally
entitled following the Effective Date and by virtue of the Letter Agreement, and
after consultation with counsel, the Executive and each of the Executive's
respective heirs, executors, administrators, representatives, agents, successors
and assigns (collectively, the "Releasors") hereby irrevocably and
unconditionally release and forever discharge the Company and its subsidiaries
and affiliates and each of their respective officers, employees, directors,
shareholders and agents ("Releasees") from any and all claims, actions, causes
of action, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, "Claims"), including,
without limitation, any Claims under any federal, state, local or foreign law,
that the Releasors may have, or in the future may possess, arising out (i) of
the Executive's employment relationship with and service as an employee, officer
or director of the Company, and the termination of such relationship or service
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that notwithstanding
anything else herein to the contrary, Letter Release shall not affect:  the
obligations of the Company or the Executive as set forth in the Letter Agreement
or any other plan, policy or arrangement of the Company and its affiliates or
other obligations that, in each case, by their terms, are to be performed after
the date hereof by the Company or the Executive (including, without limitation,
obligations to the Executive under the Letter Agreement for any severance or
similar payments or benefits, under any stock option, stock or equity-based
award, plan or agreements, or payments or obligations under any pension plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); any indemnification or similar rights the
Executive has as a current or former officer or director of the Company and its
affiliates, including, without limitation, any and all rights thereto referenced
in the bylaws of the Company and its affiliates, other governance documents, or
any rights with respect to directors' and officers' insurance policies; and the
Executive's right to reimbursement of business expenses incurred prior to the
"Separation Date" (as defined in the Letter Agreement).
    (b) Specific Release of ADEA Claims.  In further consideration of the
payments and benefits provided to the Executive under the Letter Agreement to
which the Executive first became legally entitled following the Effective Date,
the Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Release arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder ("ADEA"). 

--------------------------------------------------------------------------------

 By signing this Release, the Executive hereby acknowledges and confirms the
following:  (i) the Executive was advised by the Company in connection with his 
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to the Executive the terms of this
Release, including, without limitation, the terms relating to the Executive's
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney; (ii) the Executive was given a period of not fewer than
twenty-one (21) calendar days to consider the terms of this Release and to
consult with an attorney of his choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Release.  The
Executive also understands that he has seven (7) calendar days following the
date on which he signs this Release within which to revoke the release contained
in this paragraph, by providing the Company a written notice of his revocation
of the release and waiver contained in this paragraph; provided that any such
revocation shall not affect any other provision of this Release.
    (c) No Assignment.  The Executive represents and warrants that he has not
assigned any of the Claims being released under this Release.
2.  Proceedings.  The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company and its
affiliates to the Executive under the Letter Agreement or in respect of any
other matter described in the proviso to Section 1(a) (each, individually, a
"Proceeding"), and agrees not to participate voluntarily in any Proceeding;
provided, however, and subject to the immediately following sentence, nothing
set forth here in intended to or shall interfere with the Executive's right to
participate in a Proceeding with any appropriate federal, state, or local
government agency enforcing discrimination laws, nor shall this Agreement
prohibit the Executive from cooperating with any such agency in its
investigation.  To the maximum extent permitted by law, the Executive waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding; provided that the foregoing shall not
apply to any legally protected whistleblower rights (including under Rule 21F
under the Securities Exchange Act of 1934).
3.   Remedies.  Notwithstanding anything in this Release, the Letter Agreement
or in any other plan, policy, agreement or arrangement of the Company or its
affiliates to the contrary, whether or not the Executive is a party thereto, if
the Executive initiates or voluntarily participates in any Proceeding following
his receipt of written notice from the Company and a failure to cease such
participation within thirty (30) calendar days following receipt of such notice,
or if he revokes the ADEA release contained in Paragraph 1(b) of this Release
within the seven (7)-calendar‑day period provided under Paragraph 1(b), the
Company and its affiliates, in addition to any other remedies they may have,
shall be entitled to (a) cease payment of the compensation and benefits
contemplated by Section 2 of the Letter Agreement to the extent not previously
paid or provided, and (b) the prompt return by the Executive of any portion of
such compensation and the value of such benefits previously paid or provided, in
each case to the extent to which the Executive would not have been legally
entitled had he been terminated by the Company and its affiliates with cause on
the Effective Date, without waiving the release otherwise granted herein. 
B-2

--------------------------------------------------------------------------------

The Executive understands that by entering into this Release he will be limiting
the availability of certain remedies that he may have against the Company and
its affiliates and limiting also his ability to pursue certain claims against
the Company and its affiliates.
4.   Severability Clause.  If provision or part of this Release is found to be
invalid or unenforceable, only that particular provision or part so found, and
not the entire Agreement, will be inoperative.
5.   Nonadmission.  Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or its affiliates.
6.  Governing Law; Dispute Resolution, etc.  This Release shall be subject to
the provisions of Section 5(a) of the Letter Agreement, which are incorporated
herein by reference.
7.  Notices.  All notices or communications hereunder shall be in writing,
addressed as provided in Section 5(b) of the Letter Agreement.
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THE AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN
FREE WILL.


IN WITNESS WHEREOF, the Executive has executed this Release on the date set
forth below.


_________________________________
 John R. McPherson


 Date of Execution:  _________________
 
B-3



--------------------------------------------------------------------------------